Citation Nr: 1508018	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to February 1984, as well as a period of active duty for training from April 1981 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  This issue was previously remanded by the Board in September 2011 and November 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the November 2013 remand directives have not been adequately addressed.  Specifically, in the remand, the Board instructed the examiner to consider and discuss the Veteran's level of education, other training, work experience, and the disabling effects of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  The examiner was also asked to provide a complete rationale for all opinions expressed and conclusions reached.   

In December 2013, a VA physician reviewed the Veteran's file and opined that his condition does not prevent him from gainful employment in a sedentary capacity.  The examiner's opinion, while noting both of the Veteran's service-connected disabilities, appears to only consider the service-connected right knee disability.  In this regard, the examiner simply noted past knee surgeries and did not list any of the current problems associated with either the right knee disability or the service-connected back disability.  Furthermore, the examiner provided no discernible rationale for the opinion that the Veteran can work in a sedentary capacity.  The examiner did state that the Americans with Disabilities Act of 1990 ensures equal opportunity for persons with disabilities, but did not in any way address the actual effects of the Veteran's disabilities and how they relate to his employment situation.  Additionally, the examiner did not consider and discuss the Veteran's education, training, or work experience.  Simply put, the opinion offered in December 2013 is inadequate.  Thus, another opinion addressing the Veteran's TDIU claim should be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be sent to an appropriate physician to offer an opinion regarding the Veteran's TDIU claim. 

The physician should discuss the functional impairment caused solely by the Veteran's service-connected disabilities - residuals of a right knee injury and residuals of excision of spinous process T7 - and whether such renders the Veteran unable to secure or follow a substantially gainful occupation.  The physician must consider and discuss the Veteran's level of education, training, and previous work experience.  No consideration should be given to his age or the impairment caused by nonservice-connected disabilities.  

The rationale for all opinions expressed must be provided.  If the physician determines that additional examination is needed before he or she can reach an opinion, such should be scheduled.

2.  The AOJ should thoroughly review the medical opinion and ensure that it contains all of the requested information before returning this appeal to the Board.  

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied the Veteran and his representative should be issued a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




